Citation Nr: 1740073	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-59 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	John J. Johnson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from March 1957 to September 1957 and January 1963 to September 1969.  He is a recipient of the Bronze Star Medal, Purple Heart Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal with Device.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran provided testimony at his June 2017 hearing.  At this time he and his wife identified several TBI residuals including hand shaking, memory loss, headaches, dizzy spells, concentration issues, speech impairment, impaired social interaction, confusion, ear buzzing, and sensitivity to sound and light.  The Board notes that the Veteran is currently service connected for the following disabilities incurred as a result of his TBI during active duty service in Vietnam: (1) posttraumatic stress disorder (PTSD); (2) surgical absence of the right eye; (3) paralysis of the fifth cranial nerve, right side; (4) paralysis of the seventh cranial nerve, right side; (5) multiple facial scars; and (6) hypacusis.

The Veteran also submitted a December 2016 neuropsychological consultation report completed by a private examiner who is a diplomate in clinical neuropsychology.  The results of this private neuropsychological consultation report were based on interviews with the Veteran and his wife, as well as a variety of neuropsychological tests.  The examiner concluded that the Veteran had a neurocognitive disorder, PTSD, and major depressive disorder.  This examiner also provided estimates of the Veteran's pre-TBI average range of functioning, and opined that the Veteran's performance on personality testing was consistent with depression and PTSD symptoms.  Cognitive deficiencies specifically noted by the private examiner include: (1) attention, concentration ,and working memory deficits; (2) processing speed deficits; (3) verbal reasoning and verbal memory functioning; (4) motor skills memory functioning; (5) visual memory functioning; (6) motor skills; (7) executive and adaptive functions; and (8) overall intellectual decline.  

Although non-cognitive symptoms such as occasional dizziness and balance problems were briefly discussed, they were not specifically attributed to the Veteran's TBI.  Moreover, the Veteran's reported hand shaking was not addressed; this is relevant to the extent that VA treatment records reflect that the Veteran was diagnosed with essential tremors, and whether such symptoms constitute a residual of TBI is not otherwise addressed by the record.  Accordingly, remand for an addendum opinion specifically addressing the symptoms raised by the Veteran and his wife at the hearing but not otherwise addressed by a private or VA examiner, is required.  Additionally, as this is a claim for a higher initial rating, the Veteran's outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the examiner who conducted the Veteran's April 2016 TBI examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  Additionally, if, based on the directives below, a specialist or multiple specialist opinions are required, the AOJ may, in its discretion, procure supplemental examinations or opinions addressing these residuals.  However, a new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to review the Veteran's June 2017 hearing testimony, including the Veteran's wife's testimony, with regard to the following non-cognitive possible TBI residuals: (1) headaches; (3) dizzy spells; (4) buzzing in ears; (5) hand shaking; and (6) sensitivity to sound and light.  For each identified symptom the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the reported symptom is a residual of the Veteran's TBI.  Additionally, if the examiner determines that the symptom constitutes a TBI residual, but is attributable to or overlaps with the symptoms of a condition for which the Veteran is already service-connected, the examiner should state this and provide a supporting rationale for this conclusion.

i. In making the determinations required above, the examiner should address the relevancy of the online articles submitted by the Veteran in January 2015.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




